


110 HR 3118 IH: To promote the production and use of

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3118
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the production and use of
		  ethanol.
	
	
		1.Prohibition on franchise
			 agreement restrictions related to renewable fuel infrastructure
			(a)In
			 generalTitle I of the
			 Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding
			 at the end the following:
				
					107.Prohibition on
				restriction of installation of renewable fuel pumps
						(a)DefinitionIn
				this section:
							(1)Renewable
				fuelThe term renewable fuel means any fuel—
								(A)at least 85
				percent of the volume of which consists of ethanol; or
								(B)any mixture of biodiesel or renewable
				diesel (as defined in regulations adopted pursuant to section 211(o) of the
				Clean Air Act (40 C.F.R., Part 80)) and diesel fuel, determined without regard
				to any use of kerosene and containing at least 10 percent biodiesel or
				renewable diesel.
								(2)Franchise-related
				documentThe term franchise-related document
				means—
								(A)a franchise under
				this Act; and
								(B)any other contract
				or directive of a franchisor relating to terms or conditions of the sale of
				fuel by a franchisee.
								(b)Prohibitions
							(1)In
				generalNotwithstanding any provision of a franchise-related
				document in effect on the date of enactment of this section, no franchisee or
				affiliate of a franchisee shall be restricted by its franchisor from—
								(A)installing on the marketing premises of the
				franchisee a renewable fuel pump or tank, except that the franchisee’s
				franchisor may restrict the installation of a tank on leased marketing premises
				of such franchisor;
								(B)converting an existing tank or pump on the
				marketing premises of the franchisee for renewable fuel use, so long as such
				tank or pump and the piping connecting them are either warranted by the
				manufacturer or certified by a recognized standards setting organization to be
				suitable for use with such renewable fuel;
								(C)advertising
				(including through the use of signage) the sale of any renewable fuel;
								(D)selling renewable
				fuel in any specified area on the marketing premises of the franchisee
				(including any area in which a name or logo of a franchisor or any other entity
				appears);
								(E)purchasing
				renewable fuel from sources other than the franchisor if the franchisor does
				not offer its own renewable fuel for sale by the franchisee;
								(F)listing renewable
				fuel availability or prices, including on service station signs, fuel
				dispensers, or light poles; or
								(G)allowing for
				payment of renewable fuel with a credit card,
								so long as
				such activities do not constitute willful adulteration, mislabeling, or
				misbranding of motor fuels or other trademark violations by the
				franchisee.(2)Effect of
				provisionAny restriction described in paragraph (1) that is
				contained in a franchise-related document and in effect on the date of
				enactment of this section shall be considered to be null and void as of that
				date.
							(c)Exception to
				3-grade requirementNo franchise-related document that requires
				that 3 grades of gasoline be sold by the applicable franchisee shall prevent
				the franchisee from selling an renewable fuel in lieu of 1, and only 1, grade
				of
				gasoline.
						.
			(b)EnforcementSection
			 105 of the Petroleum Marketing Practices Act (15 U.S.C. 2805) is amended by
			 striking 102 or 103 each place it appears and inserting
			 102, 103, or 107.
			(c)Conforming
			 amendments
				(1)In
			 generalSection 101(13) of the Petroleum Marketing Practices Act
			 (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph
			 (C) appropriately.
				(2)Table of
			 contentsThe table of contents of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2801 note) is amended—
					(A)by inserting after
			 the item relating to section 106 the following:
						
							
								Sec. 107. Prohibition on
				restriction of installation of renewable fuel
				pumps.
							
							;
						and(B)by striking the
			 item relating to section 202 and inserting the following:
						
							
								Sec. 202. Automotive fuel
				rating testing and disclosure
				requirements.
							
							.
					2.Supplementing
			 corn as an ethanol feedstock
			(a)Research and
			 development programThe
			 Secretary of Energy shall establish a program to make grants of not to exceed
			 $1,000,000 each to no more than 10 universities for a 3-year program of
			 demonstration of supplementing corn as an ethanol feedstock with sweet
			 sorghum.
			(b)Program
			 goalsThe goals of the
			 program under this section shall be to—
				(1)enhance agronomic
			 efficiency of the crop on marginal lands by—
					(A)developing best
			 management practices for maintaining high sorghum yields while using less water
			 and nitrogen than corn;
					(B)identifying and
			 selecting plants with a high sugar content; and
					(C)developing cold
			 tolerant sweet sorghum varieties to enable two crops to be grown per
			 season;
					(2)enhance ethanol processing potential in the
			 crop by—
					(A)developing a
			 robust technology for centralized and ethanol production facilities that pair
			 high-performing sweet sorghum lines with different yeasts to produce the best
			 process for converting sweet sorghum juice into ethanol;
					(B)conducting process
			 and chemical analyses of sweet sorghum sap fermentation;
					(C)introducing
			 cellulosic hydrolyzing enzymes into sweet sorghum to promote biomass
			 conversion; and
					(D)performing
			 life-cycle analysis of sweet sorghum-ethanol, including energy yield,
			 efficiency, and greenhouse gas reduction;
					(3)establish a sweet sorghum production system
			 optimized for the region of the university conducting the research;
				(4)improve sweet
			 sorghum lines with higher sugar production and performance with minimal
			 agricultural inputs;
				(5)optimize sugar
			 fermentation using selected yeast strains;
				(6)develop sweet
			 sorghum lines with improved cold tolerance and cellulosic degradation;
			 and
				(7)develop
			 agricultural models for predicting agricultural performance and ethanol yield
			 under various growing conditions.
				(c)Award
			 criteriaThe Secretary shall
			 award grants under this section only to universities that—
				(1)have access to
			 multiple lines of sweet sorghum for research; and
				(2)are located in a
			 State where sweet sorghum is anticipated to grow well on marginal lands.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $10,000,000.
			3.Closed loop
			 ethanol project loan guarantees
			(a)Clean Air Act
			 amendmentsSection 212 of the
			 Clean Air Act (42 U.S.C. 7546) is amended—
				(1)in
			 subsection (a)—
					(A)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
			 and
					(B)by inserting
			 before paragraph (2), as so redesignated by subparagraph (A) of this paragraph,
			 the following new paragraph:
						
							(1)Closed loop
				ethanolThe term closed loop ethanol means a
				facility in which—
								(A)solid and liquid
				waste is collected from agricultural animals in a concentrated location
				together with cellulosic and other bio mass from agricultural crops;
								(B)such waste is used
				to generate fuel;
								(C)such fuel is used
				to produce ethanol at the same location; and
								(D)the need for fossil
				fuel in the production of ethanol and the drying of distillers grains is
				reasonably expected to be at least 90 percent less than in a comparably sized
				traditional ethanol facility powered by fossil
				fuel.
								;
					(2)in subsection (b)(1), by inserting ,
			 including closed loop ethanol projects after sucrose-derived
			 ethanol;
				(3)in subsection
			 (b)(2)(A), by striking not more than 4; and
				(4)in
			 subsection (b)(5), by inserting , or at least 10 percent in the case of
			 closed loop ethanol facilities after total project
			 cost.
				(b)Loan guarantee
			 program amendmentsSection 1510 of the Energy Policy Act of 2005
			 (42 U.S.C. 16501) is amended—
				(1)in subsection (b),
			 by striking for the construction of facilities and inserting
			 , and Federal, State, and locally issued industrial revenue bonds in the
			 case of closed loop ethanol facilities, for the construction of facilities,
			 including closed loop ethanol facilities,; and
				(2)in subsection (e),
			 by inserting , or not more than 30 years in the case of closed loop
			 ethanol facilities after 20 years.
				4.Modification of
			 alternative fuel vehicle refueling property credit
			(a)Increase in
			 credit amountSection 30C of the Internal Revenue Code of 1986
			 (relating to alternative fuel vehicle refueling property credit) is
			 amended—
				(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
				(2)by
			 striking $30,000 in subsection (b)(1) and inserting
			 $50,000.
				(b)Extension of
			 creditSubsection (g) section 30C of such Code (relating to
			 termination) is amended to read as follows:
				
					(g)Termination of
				availability of creditThis section shall not apply to property
				placed in service after December 31,
				2014.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
			5.Refueling property for
			 biodiesel and renewable biodiesel
			(a)In
			 generalParagraph (1) of section 179A(e) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (E), by striking the period at the end of subparagraph (F) and
			 inserting , and, and by inserting after subparagraph (F) the
			 following new subparagraph:
				
					(G)any mixture of diesel fuel (as defined in
				section 4083(a)(3)), determined without regard to any use of kerosene, at least
				20 percent of which is 1 or more of the following: biodiesel or renewable
				biodiesel, as such terms are defined in section
				40A.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
			6.Increase in credit for
			 research relating to alternative and renewable energy processes
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (h) as subsection (i) and by inserting
			 after subsection (g) the following new subsection:
				
					(h)Increase in
				credit amount for research relating to alternative and renewable energy
				processes
						(1)In
				generalIn the case of any expense or payment relating to a
				qualified resource—
							(A)subsection (a)
				shall be applied by substituting 40 percent for 10
				percent each place it occurs,
							(B)subsection (c)(4) shall be applied by
				substituting 6 percent for 3 percent in
				subparagraph (A)(i), 8 percent for 4 percent in
				subparagraph (A)(ii), and 10 percent for 5
				percent in subparagraph (A)(iii),
							(C)subsection (c)(5) shall be applied by
				substituting 24 percent for 12 percent in
				subparagraph (A) and 12 percent for 6 percent in
				subparagraph (B)(ii), and
							(D)such expense or
				payment shall be taken into account for purposes of this section after taking
				into account expenses and payments which do not relate to a qualified
				resource.
							(2)Qualified
				resourceFor purposes of paragraph (1), the term qualified
				resource means—
							(A)any clean-burning
				fuel (as defined in section 179A(e)(1), other than diesel fuel), and
							(B)any closed-loop
				system, including any anaerobic
				digester.
							.
			(b)Allowance
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) of such Code is amended by striking and at the end of
			 clause (i), by striking the period at the end of clause (ii) and inserting
			 , and, and by inserting after clause (ii) the following new
			 clause:
				
					(iii)the credit determined under section 41 to
				the extent that such credit is attributable to the increase for research
				relating to alternative and renewable energy processes under subsection (h)
				thereof.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2007.
			
